DETAILED ACTION
Status of Claims
	Claims 1-5, 7-10, 19, 21-25 and 27-30 are pending.
	Claims 6, 11-18, 20 and 26 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendment. 
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the substrate comprising a part of the electroplating system” may be more appropriately written such as “An electroplating system for depositing a metal onto a surface of a substrate, comprising: the substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the mixing device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 19, 21-23, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2012/0258408).  
Regarding claim 1, Mayer discloses an electroplating apparatus (title) for electroplating metal on a substrate (abstract) (= an electroplating system for depositing a metal onto a surface of a substrate, the substrate comprising a part of the electroplating system), comprising:
A plating chamber configured to contain an electrolyte [0028] (= an electroplating chamber configured to receive an electrolyte containing metal ions);
The wafer substrate serves as a cathode and is immersed in the electrolyte [0067] and includes an asymmetric region (e.g. notch or flat region along a chord) [0005], [0010], [0049] (= a substrate configured to serve as a cathode, wherein a surface of the substrate: is disposed in contact with the electrolyte; and includes an anomaly region at or near the outer perimeter of the surface of the substrate);
An anode disposed in the electroplating chamber [0020] (= an anode disposed in the electroplating chamber);
A shield (abstract) disposed between the cathode and anode and shaped with a portion that departs from annularity or an azimuthally asymmetric field [0122] (Figure 4A) (= a shielding device disposed between the cathode and anode and shaped to shield the anomaly region of the substrate).  Mayer discloses a rotation device that is capable of imparting bidirectional, partial rotation to the wafer in an oscillating manner [0089], [0134].  Mayer discloses wherein the shield is rotated relative to the substrate [0121].  Mayer discloses that the shield is capable of performing the same rotational movements as the wafer (e.g. synchronization, [0125]) therefore one of ordinary skill in the art would expect that the shield is provided with an oscillator capable of performing the claimed alternating rotational movement.  
Regarding claim 2, Mayer discloses wherein the shield is shaped to have an outer ring and an extension section extending inwardly from the outer ring (Figure 4A; e.g. 400, 405, 410, etc.).  
Regarding claims 3 and 21, Mayer discloses the claimed invention as applied above. Mayer discloses wherein the wafer is a 300 mm diameter wafer.  Figure 4A depicts various shapes and sizing of extending portions.  The inwardly extending portions range from a small extension to the center of the wafer (i.e. up to a length of approximately 150 mm).  Therefore, based on the sizing of the wafer and the small extension of the shield inward, the claimed range of about 5 mm to about 25 mm would have been an obvious engineering design choice.  
Regarding claim 4, similar to the discussion of claim 3, the annular lengths of the extending portions vary from narrow (e.g. 420) to wider annular length (e.g. 450) (Figure 4A).  Selection of an annular length of about 2 degrees to about 35 degrees would therefore be an obvious engineering design choices based on the variety of shield shapes disclosed by Mayer. 
	Regarding claim 5, Mayer discloses wherein the extension section of the shield is shaped and sized to substantially align with the shape of the anomaly region [0124].
	 Regarding claim 7, Mayer discloses the apparatus comprising a high-resistance virtual anode (HRVA), which may rotate with the shield [0099] and therefore reads on the claimed agitating device for agitating the electrolyte.  Given the oscillating movement of the shield by the combination described above, the attached HRVA is able to move the electrolyte which reasonably reads on agitate.  
Regarding claim 8, Figure 3B of Mayer depicts the shield (300) positioned between the HRVA (302) and substrate (345).
	Regarding claim 9, Mayer discloses wherein the shield may be affixed to the HRVA which is rotatable [0099], [0115].  The combination described above includes the relative oscillation of the shield and therefore the attached HRVA of Mayer.  
	Regarding claim 10, given the combination as described above, an oscillator is implicit given the rotational oscillation motion described by Mayer.  Since the oscillator is provided for providing oscillating rotational motion to the shield, the oscillator would also apply the oscillating motion to the attached HRVA.  Moreover, the claimed configured to language is directed towards the manner of operating the claimed system and does not further structurally limit the claimed device.  
	Regarding claim 19, Mayer discloses the claimed invention as described above.  It is noted that the claimed device is limited by a shield and actuator.  The claim language directed towards the manner of operating the claimed device does not further structurally limit the claimed device.  Mayer discloses shields with extension sections extending inwardly from an outer perimeter a radial distance and extending along the outer perimeter of the outer ring (Figure 4A).  The shield rotates about a rotational axis (i.e. inclusive of full and partial rotation; a full rotation reads on a partial rotation; the shield is affixed to the rotating HRVA, [0099]).  The rotational drive implicitly disclosed in Mayer reads on the claimed actuator.  Mayer discloses wherein the shield is rotated relative to the substrate [0121].  
	Regarding claims 22 and 27, Mayer discloses wherein the shield may have openings or channels along a radial axis (e.g. 465, Figure 4A).  The openings are shown to be elongated by having a length greater than their width.  The HRVA is optionally attached and therefore the 
	Regarding claims 23 and 28, Mayer discloses wherein the shield may be tapered in thickness thus varying the opening or channel depths [0123].  
Regarding claim 30, the HRVA of Mayer reasonably reads on the claimed mixing device or mixing paddle as a flat board. 
Claims 24, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2012/0258408) and in further view of Lee et al. (US 2012/0292195).
Considering claims 24, 25 and 29, Mayer discloses the claimed invention as applied above.  Mayer does not disclose wherein the shield further comprises a second side comprising a plurality of mixing fins projecting outwardly from the shield in a direction along the rotational axis of the shield for agitation of the electrolyte. 
Lee discloses an electroplating system comprising a paddle (40) comprising flow reinforcement portion (41 = fins) which selectively reinforces the flow of a plating solution at the predetermined area of the substrate W, (i.e. where the amount of supplied metal ions is low). Thus, the thickness of a plating film may be uniform compared to a related art [0058].  Figure 7 shows the members projecting outwardly from the paddle in a direction along the rotational axis of the paddle and extend across the width of the paddle (i.e. multiple portions 41, spaced across the width of the paddle, Figure 7, [0060]).  Lee teaches wherein the protrusion members (41) may be separated from each other and coupled to the holes (40a) of the paddle (40). When the protrusion members (41) are coupled to the paddle (40) to protrude downwardly, the plating solution passing through the holes (40a) of the paddle (40) generates eddy flow in the vicinity 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a plurality of mixing fins because Lee teaches a paddle comprising reinforcement portion (41 = fins) which selectively reinforces the flow of a plating solution at the predetermined area of the substrate W, (i.e. where the amount of supplied metal ions is low).  The reinforcement portion of Lee further provides control of the electrolyte flow.  

Additional prior art made of record:
US 2016/0068988

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered.  On page 7 of the remarks, the argument states that Mayer (‘408) does not disclose the claimed ‘an oscillator imparting an oscillation motion to the shielding device by imparting rotational movement to the shielding device over a partial revolution of the shielding device’.  The Examiner respectfully disagrees with this analysis.  The amended claims has been amended to indicate “configured to impart” and thus require a structure or device merely to be capable of such motion and has also been amended to recite “by imparting alternating rotational movement” indicating that the oscillation is of a rotational direction.  Mayer (‘408) includes a device that is capable of imparting an oscillation motion to a wafer including partial revolution in a bidirectional manner.  The device of Mayer (‘408) performs oscillation given the partial bidirectional rotational 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795